J-A19024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TEAL P. RISHEL                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ANDRE DASHAWN FULLER                       :
                                               :
                       Appellant               :       No. 483 MDA 2022

                Appeal from the Order Entered February 15, 2022
                In the Court of Common Pleas of Luzerne County
                       Civil Division at No(s): 10973-2019


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                        FILED: SEPTEMBER 26, 2022

        Appellant, Andre Dashawn Fuller (“Father”), appeals pro se from the

order entered in the Luzerne County Court of Common Pleas, denying his

petition for modification of an order entered under the Protection from Abuse

(“PFA”) Act,1 in favor of Appellee, Teal P. Rishel (“Mother”). We affirm.

        The trial court opinion set forth the relevant facts and procedural history

of this appeal as follows:

           The parties have a minor child, E.F. [(“Child”)]. [Father]
           has been incarcerated for the entire life of [Child] and has
           only seen [Child] a few times.

           On September 3, 2019, a temporary [PFA] order was
           entered against [Father] in the Court of Common Pleas of
           Luzerne County. The temporary order directed that [Father]
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   23 Pa.C.S.A. §§ 6101-6122.
J-A19024-22


        shall not abuse, harass, stalk, threaten, or attempt or
        threaten to use physical force against [Mother] in any place
        where she may be found. The temporary order further
        directed that [Father] shall have no contact with [Mother]
        by any telephone, or by any other means, including third
        persons. Additionally of importance, the order specifically
        directed that until a final hearing, [Father] is to have “no
        contact” with his child, and awards temporary custody of
        [Child] to [Mother]. A hearing on the final [PFA] order was
        scheduled before the court on September 10, 2019.

        At the September 10, 2019 hearing, a final [PFA] order was
        entered for a three-year period, expiring on September 10,
        2022. The final order was entered into by agreement
        without admission of wrongdoing. With regard to contact
        with [Child], the final [PFA] order specified that [Father]
        may have contact with [Mother] “via text only regarding the
        welfare of the minor child.”

        On January 16, 2020, [Father] was arrested for an alleged
        violation of the final [PFA] order…. On February 13, 2020,
        [Father] pled guilty to indirect criminal contempt, and was
        sentenced to a term of incarceration at the Luzerne County
        Correctional Facility for a period of six (6) months, to be
        served consecutive to any sentence that [Father] was
        currently serving. … At the time of [Father’s] sentencing,
        the court extended [Mother’s] final [PFA order] to February
        13, 2023. The extended order removed the provision
        allowing [Father] to contact [Mother] through text message
        and prohibited him from having any contact with her
        whatsoever. The extended final order further clarified that
        [Mother] has full physical and legal custody of [Child].

        On November 8, 2021, [Father] filed a [pro se] “petition for
        modification of [PFA] order,” seeking to modify the
        extended final order to permit him to call [Mother] from the
        correctional facility to have contact with [Child].      On
        February 15, 2022, following a hearing before [the trial
        court], [Father’s] modification request was denied.

(PFA Court Opinion, filed 4/22/22, at 1-2) (some capitalization and footnote

omitted). Father timely filed a pro se notice of appeal on March 16, 2022,


                                   -2-
J-A19024-22


along with a Pa.R.A.P. 1925(a)(2)(i) concise statement of errors.

       Father now raises one issue for our review:

          Whether the trial court committed an error of law or abused
          its discretion by denying [Father’s] petition to modify
          existing [PFA] order basing judgment on a two (2) year old
          violation and failing to consider the required factors set forth
          in 23 Pa.C.S.A. § 5328(a) relating to the best interest of a
          minor child.

(Father’s Brief at 1).

       On appeal, Father acknowledges the alleged violation of the final PFA

order that resulted in his indirect criminal contempt conviction. Father insists,

however, that he had a legitimate excuse for his conduct. Father claims that

he “was informed of [Child] suffering an injury placing him in the hospital,”

and he could not send a text message to Mother to inquire about Child’s status

due to his incarceration. (Id. at 7). Moreover, Father asserts that he called

“the cellular phone used by [Child] but belong[ing] to” Mother. (Id.) Father

emphasizes that he attempted to contact Child directly, which would not have

violated the final PFA order. Under these circumstances, Father argues that

the PFA court should not have relied upon a stale and unintentional violation

of the final PFA order as a basis for denying his modification petition.

       Father further argues that he filed the modification petition at issue only

after seeking greater custody rights in family court.2 Father contends that the

____________________________________________


2We observe that the prothonotary docketed Father’s family court action at
No. 11235 of 2019. In that case, Father filed a petition for modification of an
(Footnote Continued Next Page)


                                           -3-
J-A19024-22


family court did not permit video visits or telephone calls with Child, and the

family court “suggested … that [Father] seek modification” of the final PFA

order as the first step toward obtaining more custody. (Id. at 9). Because

Father filed the petition for modification of the final PFA order as a vehicle “to

obtain communication with” Child, Father posits that the PFA court was

required to evaluate the statutory custody factors, set forth in the Child

Custody Act, before it disposed of the instant petition. (Id.) In addition to

the custody factors, Father submits:

          Public policy in Pennsylvania is that the best interests of
          children are served by permitting them to maintain a
          meaningful relationship with both parents; as a
          consequence, contact between parents and child will be
          disallowed only in extreme situations where the parental
          contact would have severe adverse impact upon the child’s
          welfare.

(Id. at 11). Based upon the foregoing, Father concludes that the PFA court

erred or abused its discretion by denying his petition for modification of the

final PFA order. We disagree.

       “Our standard of review for PFA orders is well settled. In the context of

a PFA order, we review the trial court’s legal conclusions for an error of law or

abuse of discretion.” E.K. v. J.R.A., 237 A.3d 509, 519 (Pa.Super. 2020)

(internal citation and quotation marks omitted).


____________________________________________


existing custody order to provide him with monthly video visits or telephone
calls. On August 2, 2021, the family court denied Father’s petition. This Court
affirmed the denial of relief on March 9, 2022. See Rishel v. Fuller, 276
A.3d 223 (Pa.Super. 2022) (unpublished memorandum).

                                           -4-
J-A19024-22


         The term ‘discretion’ imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion,
         with the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused when the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill will.

Mescanti v. Mescanti, 956 A.2d 1017, 1019 (Pa.Super. 2008) (quoting

Custer v. Cochran, 933 A.2d 1050, 1053-54 (Pa.Super. 2007) (en banc)).

      “Assessing the [c]redibility of witnesses and the weight to be accorded

to their testimony is within the exclusive province of the trial court as the fact

finder.” S.G. v. R.G., 233 A.3d 903, 907 (Pa.Super. 2020) (quoting S.W. v.

S.F., 196 A.3d 224, 230 (Pa.Super. 2018)). “In reviewing the validity of a

PFA order, this Court must … defer to the [PFA] court’s determination of the

credibility of witnesses at the hearing.” C.H.L. v. W.D.L., 214 A.3d 1272,

1276-77 (Pa.Super. 2019).

      “The purpose of the PFA Act is to protect victims of domestic violence

from those who perpetrate such abuse, with the primary goal of advance

prevention of physical and sexual abuse.”        E.K., supra at 519 (quoting

Buchhalter v. Buchhalter, 959 A.2d 1260, 1262 (Pa.Super. 2008)). “[T]he

victim of abuse need not suffer actual injury, but rather be in reasonable fear

of imminent serious bodily injury.” Burke ex rel. Burke v. Bauman, 814

A.2d 206, 208 (Pa.Super. 2002) (quoting DeHaas v. DeHaas, 708 A.2d 100,


                                      -5-
J-A19024-22


102 (Pa.Super. 1998), appeal denied, 557 Pa. 629, 732 A.2d 615 (1998)).

     The PFA Act also contemplates that a final PFA order may include an

award of temporary custody of minor children:

        § 6108. Relief

           (a) General rule.—Subject to subsection (a.1), the
        court may grant any protection order or approve any
        consent agreement to bring about a cessation of abuse of
        the plaintiff or minor children. The order or agreement may
        include:

                                 *    *    *

                  (4) Awarding        temporary     custody     of  or
           establishing temporary visitation rights with regard to
           minor children.      In determining whether to award
           temporary custody or establish temporary visitation
           rights pursuant to this paragraph, the court shall consider
           any risk posed by the defendant to the children as well
           as risk to the plaintiff. The following shall apply:

                                 *    *    *

                       (iii) Where the court finds after a hearing
                 under this chapter that the defendant has inflicted
                 serious abuse upon the plaintiff or a child or poses
                 a risk of abuse toward the plaintiff or a child, the
                 court may:

                             (A) award supervised visitation in a
                       secure visitation facility; or

                            (B) deny the defendant custodial
                       access to a child.

                                 *    *    *

                       (v)   Nothing in this paragraph shall bar
                 either party from filing a petition for custody under
                 Chapter 53 (relating to custody) or under the
                 Pennsylvania Rules of Civil Procedure.

                                     -6-
J-A19024-22



                                 *    *    *

23 Pa.C.S.A. § 6108(a)(4).

      Significantly, this Court has determined that “a PFA court need not

conduct a best interests custody analysis to award temporary custody as [a]

form of relief under section 6108 of the [PFA] Act.” C.H.L., supra at 1281

(emphasis in original).

         Custody wise, a PFA order is not designed to impose
         anything but emergency relief. See Dye for McCoy[ v.
         McCoy, 621 A.2d 144, 145 (Pa.Super. 1993)].               To
         understand this, look no further than the PFA Act: “Nothing
         in this paragraph [relating to temporary custody as a form
         of relief] shall bar either party from filing a petition for
         custody under Chapter 53 (relating to custody) or under the
         Pennsylvania Rules of Civil Procedure.” But while the
         domestic violence emergency is still pending, a PFA order
         may alter a pre-existing custody order and remand for
         clarification to avoid conflict. See Dye for McCoy, 621 A.2d
         at 145. “To hold otherwise would have the effect of
         emasculating the central and extraordinary feature of the
         PFA which is to prospectively control and prevent domestic
         violence.” Id.

         Moreover, the PFA Act does not require a child to be
         physically struck before a court can award temporary sole
         custody to a plaintiff. The court may do so even though the
         defendant has inflicted serious abuse upon the plaintiff
         alone.

                                 *    *    *

         [W]hen awarding temporary custody out of a PFA
         order, the court need only consider the risk the
         defendant poses to the child as well as the plaintiff.

Id. at 1281-83 (emphasis added) (some internal citations omitted).

      Instantly, the PFA court conducted a hearing on Father’s modification

                                     -7-
J-A19024-22


petition on February 15, 2022. At that time, Mother testified that Father has

no relationship with Child.    (See N.T. Hearing, 2/15/22, at 4).      Mother

elaborated on Father’s involvement, indicating that she “did try to facilitate

phone calls” when Child was younger. (Id.) Father, however, would “say

some inappropriate things, and then try to get [Child] to give [Mother] the

phone[.]”   (Id.)   Father’s inappropriate comments included: 1) blaming

Mother for Father’s inability to live with Child; 2) insinuating that Mother

somehow “allowed” Child to contract the COVID-19 virus; and 3) disparaging

Mother’s decision to make Child wear glasses.      (Id. at 4-5).   Mother also

testified that Child has not spoken with Father for approximately two (2)

years, and “opening up any sort of contact is going to disrupt what [Child]

knows and what he’s comfortable with and it’s going to confuse him.” (Id. at

5).

      Mother also explained that she is “terrified” of Father.     (Id. at 9).

Mother claimed that Father attempted to murder another individual, and “[h]e

made threats to kill [Mother] and [her] fiancé.” (Id.) Upon Father’s release

from prison, Mother “probably will be hiding in [her] house,” and she would

“go into witness protection” if it were possible. (Id.)

      The court expressly found Mother’s testimony to be credible. (See PFA

Court Opinion at 3). The court also relied on Mother’s testimony to draw the

following conclusions:

         This court has a serious concern with [Father] using the
         minor child as a tool to speak to and locate [Mother]…. The

                                     -8-
J-A19024-22


          court found [Mother’s] fear of [Father] to be credible,
          especially after learning that [Father] has apparently
          obtained her address, which has been confidential for
          years.[3]  The court found that based on the credible
          testimony of [Mother], coupled with the past actions of
          [Father], any contact from [Father] to [Mother] would be
          harmful and put her at risk. [Father’s] actions and the
          history of this case demonstrate that [Father] cannot
          comply with the relief that he is requesting.

(Id. at 4) (some capitalization and citations to the record omitted).

       On this record, we cannot say that the PFA court’s consideration of

Father’s “actions and the history of this case” constituted an abuse of

discretion or error of law.         See Mescanti, supra.     Regarding Father’s

argument that the PFA court was required to conduct a “best interests”

analysis using the statutory custody factors, we reiterate that “the court need

only consider the risk the defendant poses to the child as well as the plaintiff.”

See C.H.L., supra; 23 Pa.C.S.A. § 6108(a)(4). We cannot fault the manner

in which the PFA court considered the risk that Father poses to Child and

Mother in the instant case. Accordingly, we affirm the order denying Father’s

petition for modification of the final PFA order.




____________________________________________


3 Father testified that he obtained Mother’s purportedly confidential address
“[f]rom the police.” (See N.T. Hearing at 10).

                                           -9-
J-A19024-22


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2022




                          - 10 -